Citation Nr: 1612906	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-29 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for a left hip disorder.

2.  Entitlement to a rating in excess of 10 percent for status post bunionectomy of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to March 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Board remanded the case in order for the RO to adjudicate whether the issues were timely appealed; a supplemental statement of the case (SSOC) issued in April 2014 found that they had.  The Board finds no reason to disturb the RO's determination in this regard.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

Treatment records have also been added to Virtual VA, another claims processing system that stores records electronically, since the April 2014 SSOC was issued.  These documents have been reviewed and since they contain no records pertinent to the decision decided herein, there is no prejudice to the Veteran in deciding the claim without initial RO consideration.

In March 2016, the Veteran expressed disagreement with a June 2015 rating action which denied service connection for uterine fibroids.  Inasmuch as there is nothing in the record to suggest that the RO is not currently processing the notice of disagreement, the Board will not further address the matter at this time.  Compare Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of an increased rating for the right foot disability is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran does not have a left hip disorder.


CONCLUSION OF LAW

A left hip disorder was not caused or aggravated by the Veteran's military service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a December 2006 letter, before the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of her service connection claim.  She was also provided with information regarding ratings and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA's notice requirements have been satisfied.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's available service treatment records were obtained as were VA treatment records.  She was also afforded a VA examination that is found adequate to adjudicate the claim as it notes the Veteran's history and complaints, and contains objective findings.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is also permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.   

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran contends that after years of compensating for her right foot she developed a disorder in her left hip.  See Statement in Support of Claim received October 29, 2007.

The Board has carefully reviewed the treatment records associated with the claims file and found no indication of a left hip disorder.  There are multiple clinical treatment records on file, none of which identify a left hip disorder.

The Veteran was afforded a VA examination in December 2006, during which she was noted to have a history of chronic left hip symptoms.  The left hip demonstrated a normal range of motion and the examiner noted that there was some pain at the end of range of motion studies that increased with repetitive motion.  X-rays of the left hip were within normal limits.  The examiner found no intrinsic left hip pathology and commented that a more specific diagnosis was not possible based on her history, the examination, and X-rays.  

The Board has considered the Veteran's assertions regarding a left hip disorder, however, her opinion as a layperson without appropriate training or education in the medical field lacks probative value, particularly when contradicted by the opinion by the December 2006 examining VA physician.  See King v. Shinseki, 700 F.3d 1339 (2012); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board points out that the diagnosis of an underlying left hip disability, particularly when there are no observable symptoms to identify the source of the symptoms, is beyond the capabilities of a layperson.

The Board recognizes the Veteran has pain, and she is competent to report such symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disorder is denied.


REMAND

The Veteran last underwent a VA examination for her right foot disability in May 2008.  Given that she has not had an examination in almost 8 years and she has had additional foot surgery as recent as May 2015 that suggests a worsening of the disability, the Board finds the examination is too old to properly evaluate the disability.  See Snuffer v. Gober, 10 Vet App. 400 (1997); see also Caffrey v Brown, 6 Vet App 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already associated with the record.  Obtain the appropriate medical releases for any private healthcare providers identified.

2.  Schedule the Veteran for a VA foot examination to determine the severity of her service-connected right foot disability.  Make the Veteran's electronic claims file in VBMS and additional records in Virtual VA available to the examiner for review.  

Notify the Veteran that failure to appear for an examination as requested without good cause could adversely affect her appeal.

All tests and studies deemed appropriate by the examiner should be conducted.  All pertinent symptomatology and findings should be reported in detail.  The examiner should also determine whether or not there is any functional loss of the right foot associated with the Veteran's service-connected disability and discuss all pathology associated with residuals of her status post bunionectomy.  

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and her representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


